Citation Nr: 9915590	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits, initially calculated in the amount of 
$30,812.00, to include the issue of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.  His appeal ensues from a May 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which proposed to reduce the veteran's 
pension benefits based on a change in family income, and from 
a September 1997 decision of the RO's Committee on Waivers 
and Compromises, which denied a waiver of recovery of an 
overpayment of VA pension benefits initially calculated in 
the amount of $30,812.00.


REMAND

The veteran, through his spouse, contends that the 
overpayment at issue was improperly created and that recovery 
of any debt should be waived based on financial hardship.  As 
well, he has requested reinstatement of his VA pension 
benefits.  A preliminary review of the record discloses that 
additional development by the RO is necessary before further 
action by the Board.  

In a December 1997 Statement of the Case, the RO advised the 
veteran that further consideration would be given to his 
claim if his spouse submitted an updated Financial Status 
Report, which listed all of his assets.  In March 1998, the 
veteran's spouse submitted 1996 and 1997 income tax returns, 
a VA Form 20-5655 (Financial Status Report), a customer 
history of purchased prescriptions, and a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  It does not appear that the 
RO considered this evidence, or issued a Supplemental 
Statement of the Case reflecting that the evidence had been 
received.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 19.31 (1998).  

In addition, in October 1998, the veteran's spouse appeared 
before the undersigned Board Member at a personal hearing at 
the RO.  Prior to testifying, she submitted additional 
evidence including VA forms, financial information, a 
certificate of limited partnership, and a statement from a 
private physician.  Generally, pursuant to 38 C.F.R. § 
20.1304(c), any pertinent evidence newly submitted for Board 
review must be referred to the agency of original 
jurisdiction unless the appellant submits a written waiver of 
review by the agency of original jurisdiction or orally 
enters such a waiver into the record of a formal hearing.  In 
this case, the veteran's spouse did not submit a written 
waiver or orally enter a waiver into the record at the 
hearing.  Therefore, the evidence is appropriately referred 
to the RO for initial consideration in connection with this 
appeal.

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following action: 

The RO should readjudicate the veteran's 
claim based on all of the evidence of 
record, including that which was received 
in March 1998, and at the October 1998 
hearing.  The veteran and his 
representative should then be furnished a 
Supplemental Statement of the Case, if in 
order, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further review. 

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to its merits.  The veteran is 
free to submit any additional evidence he wishes to have 
considered in connection with his current appeal; however, he 
is not obligated to act unless otherwise notified.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










